Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to Application no.16/930,337.  All claims have been examined and are currently pending.
	Claim 18 recites non-transitory computer storage medium and is in compliance with 101.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
3.	Claims 1-18 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach:

obtaining a DNN-based speech extraction model, wherein the speech extraction model is created through the following steps: 
obtaining a mixed audio training dataset having multiple mixed audio data frames each containing mixed speech data and non-speech data, the speech data and the non-speech data both being represented in time domain data format; 
acquiring at least one audiogram and at least one set of predetermined gain compensation coefficients associated with the at least one audiogram, wherein each audiogram corresponds to a set of predetermined gain compensation coefficients, and each set of predetermined gain compensation coefficients include multiple predetermined gain compensation coefficients corresponding to respective audio signal frequencies; 
performing, for each of the mixed audio data frames, gain compensation on the speech data included therein with the at least one set of predetermined gain compensation coefficients to generate compensated speech data; and 
training the DNN-based speech extraction model with the mixed audio training dataset and the compensated speech data corresponding to each of the mixed audio data frames of the mixed audio training dataset to obtain a trained speech extraction model; 
receiving an audio input object having a speech portion and a non-speech portion, wherein the audio input object includes one or more audio data frames each 
obtaining a user audiogram and a set of user gain compensation coefficients associated with the user audiogram; and 
inputting the audio input object and the set of user gain compensation coefficients into the trained speech extraction model to obtain an audio output result represented in time domain data format outputted by the trained speech extraction model, wherein the non-speech portion of the audio input object is at least partially attenuated in or removed from the audio output result.

The application at hand teaches audio processing technology and deep neural networks (DNN) for hearing assistance devices.  The application makes use of audiograms of hearing-impaired patients, and gain compensation coefficients of the audiometric curve (based on audiogram).  The application also seeks to distinguish between speech and background noises.
Paragraph 29 teaches:
the inventors of the present application creatively combined the deep neural network (DNN) technology with the above hearing loss compensation method. By designing a specific audio training dataset to train a DNN model, the trained DNN model can adaptively perform gain compensation based on the audio input object, and can 
[0060] Next, in step 308, at least one set of predetermined gain compensation coefficients is used to perform gain compensation on the speech data represented in frequency domain data format corresponding to each mixed audio data frame, thereby generating compensated speech data represented in frequency domain data format.
[0065] After the above steps 306 to 310, the speech data in each mixed audio data frame can be compensated with the required gain compensation coefficients.
[0066] Next, in step 312, the DNN-based speech extraction model is trained using the mixed audio training dataset and the compensated speech data corresponding to each mixed audio data frame, to obtain a trained speech extraction model.


Regarding claim 1 Andersen et al (2019/0222943), the closest art of record, teaches
A deep neural network (DNN) based audio processing method (4: speech enhancement system which processes audio signal …done by use of deep neural network), comprising: 
obtaining a DNN-based speech extraction model (4; 5 Deep Neural Network DNN), wherein the speech extraction model is created through the following steps: 
obtaining a mixed audio training dataset having multiple mixed audio data frames each containing mixed speech data and non-speech data, the speech data and the non-4-10: 5 train neural network, 7 method of training; 9 time segments representing sound, time segment comprising…, 10 speech; 12 noise component); 
acquiring at least one audiogram (23 hearing profile; algorithms may be optimized to a particular hearing profile) 
[and at least one set of predetermined gain compensation coefficients associated with the at least one audiogram, wherein each audiogram corresponds to a set of predetermined gain compensation coefficients, and each set of predetermined gain compensation coefficients include multiple predetermined gain compensation coefficients corresponding to respective audio signal frequencies; 
performing, for each of the mixed audio data frames, gain compensation on the speech data included therein with the at least one set of predetermined gain compensation coefficients to generate compensated speech data; and 
training the DNN-based speech extraction model with the mixed audio training dataset and the compensated speech data corresponding to each of the mixed audio data frames of the mixed audio training dataset to obtain a trained speech extraction model; ]

receiving an audio input object having a speech portion and a non-speech portion, wherein the audio input object includes one or more audio data frames each having a set of audio data samples sampled at a predetermined sampling interval and represented in time domain data format (141-143: hearing device; 141:  execute an algorithm for enhancing an intelligibility of the electric input signal X(n) before it is presented to the user via the output unit (OU). The signal processor (SPU) may process the electric input signal X(n) in the time domain and provide the processed signal Y(n) (preferably exhibiting an improved intelligibility of speech components), which is presented to the user as stimuli perceivable as sound; 
143: input signal may be noisy or degraded speech signal, passed through a neural network for speech enhancement… The aim of the neural network is to process the input signal, X(n), such as to improve its intelligibility to either normal hearing or hearing impaired listeners. To do so, the SE-DNN is trained); 
obtaining a user audiogram (107; 155) [and a set of user gain compensation coefficients associated with the user audiogram;] and 
inputting the audio input object [and the set of user gain compensation coefficients] into the trained speech extraction model to obtain an audio output result represented in time domain data format outputted by the trained speech extraction model, wherein the non-speech portion of the audio input object is at least partially attenuated in or removed from the audio output result (abstract; 141-143

Where Andersen teaches 
[0001] The present disclosure deals with a hearing device, e.g. a hearing aid, comprising a speech enhancement unit. The speech enhancement may be based on an algorithm, e.g. a neural network. The algorithm, e.g. a neural network, may be optimized (trained) with a speech intelligibility prediction algorithm (the latter being e.g. implemented by a neural network, e.g. optimized (e.g. trained in a supervised manner) using a database of sound segments (e.g. of different length) comprising (noisy and/or processed) speech, each with an associated measured intelligibility).

[0107] A hearing device, e.g. a hearing aid, may be adapted to a particular user's needs, e.g. a hearing impairment. A configurable signal processing circuit of the hearing device may be adapted to apply a frequency and level dependent compressive amplification of an input signal. A customized frequency and level dependent gain (amplification or compression) may be determined in a fitting process by a fitting system based on a user's hearing data, e.g. an audiogram, using a fitting rationale (e.g. adapted to speech). The frequency and level dependent gain may e.g. be embodied in processing parameters, e.g. uploaded to the hearing device via an interface to a programming device (fitting system), and used by a processing algorithm executed by the configurable signal processing circuit of the hearing device.

Gain – 36; 48; 55; 107; 160
28 recurrent networks;
31 neural network, layers, etc);

but does not specifically teach

acquiring at least one audiogram and at least one set of predetermined gain compensation coefficients associated with the at least one audiogram, wherein each audiogram corresponds to a set of predetermined gain compensation coefficients, and each set of predetermined gain compensation coefficients include multiple predetermined gain compensation coefficients corresponding to respective audio signal frequencies; 
performing, for each of the mixed audio data frames, gain compensation on the speech data included therein with the at least one set of predetermined gain compensation coefficients to generate compensated speech data; and 
training the DNN-based speech extraction model with the mixed audio training dataset and the compensated speech data corresponding to each of the mixed audio data frames of the mixed audio training dataset to obtain a trained speech extraction model; and
inputting the audio input object and the set of user gain compensation coefficients into the trained speech extraction model to obtain an audio output result. 


Another closely related reference, Tran (2020/0268260), teaches
Abstract: neural network to identify aural environment and adjusting controls to optimize hearing 
[0004] In one aspect, systems and methods for assisting a user include a housing custom fitted to a user anatomy; a microphone to capture sound coupled to a processor to deliver enhanced sound to the user anatomy; an amplifier with gain and amplitude controls for each hearing frequency; and a learning machine (such as a neural network) to identify an aural environment (such as party, movie, office, or home environment) and adjusting amplifier controls to optimize hearing based on the identified aural environment. 
[0077] Ambient sound from the environment is picked up and amplified by the device of FIG. 2A-2B. Based on a hearing test, the amplifier frequency response is enhanced based on the ear structure and the user's hearing deficiencies. For example, certain sound frequencies are not perceived well by certain users, and the system would compensate for such frequency hearing deficiency. Moreover, at user request, the frequency bandwidth can be adjusted to specific situations, for example, to selectively focus on bird sounds or voice from a particular person or species. 
163: audiogram; When the threshold of hearing in each frequency band has been determined, this threshold may be used to estimate the amount of amplification, compression, and/or other adjustment that will be employed in the hearing aid device to compensate for the individual's loss of hearing. In the example of FIG. 6, the system will start at 500 Hz with progressing loudness before going to the next row at 1 kHz, 2, 3, 4, 5 and 20 kHz, respectively.
167 ANN
[0168] In one embodiment, machine learning is used for segregating sounds. A digital filter that not only amplifies sound but can also isolate speech from background noise and automatically adjust the volumes of each separately. The system extract features that could distinguish voices from noise based on common changes in amplitude, frequency, and the modulations of each. For example, the features can cover frequencies of the sounds and their intensities (loud or soft). The deep neural network uses the features during an unsupervised training to distinguish speech from noise and adjusts the amplifier control settings. During operation and based on user responses under supervised training, the neural network learns from its success and failures and improves on the amplifier settings. This iteratively learning of noise in different environments enables users to understand spoken words obscured by noise. Because it's not necessary for listeners to understand every word in a phrase to gather its meaning, this improvement frequently meant the difference between comprehending a sentence or not.


Knox et al, (2011/0200214) another closely related reference, teaches:

[0024] Computing device 105 can be used to adjust selected parameters of a selected hearing aid profile to customize the hearing aid profile. In an example, computing device 105 provides a graphical user interface including one or more user-selectable elements for selecting and/or modifying a hearing aid profile to display interface 140. Computing device 105 may receive user inputs corresponding to the one or more user-selectable elements and may adjust the sound shaping and the response characteristics of hearing aid profile in response to the user inputs. Computing device 105 transmits the customized hearing aid profile to hearing aid 102. Once received, signal processor 110 can apply the customized hearing aid profile to a sound-related signal to compensate for hearing deficits of the user or to otherwise enhance the sound-related signals, thereby adjusting the sound shaping and response characteristics of hearing aid 102. In an example, such parameters can include signal amplitude and gain characteristics, signal processing algorithms, frequency response characteristics, coefficients associated with one or more signal processing algorithms, or any combination thereof.

[0036] Advancing to 304, the processor 110 of hearing aid 102 executes instructions to selectively update hearing aid profiles. In an example, the data packet includes instructions for processor 110 to execute an update on the hearing aid configuration settings, which update can include replacing a hearing aid profile in memory 104 of hearing aid 102 with a different hearing aid profile. Alternatively, the update can include updating specific coefficients of the current hearing aid profile. For example, the update can include an adjustment to the internal volume of hearing aid 102, an adjustment to one or more power consumption algorithms or operating modes of hearing aid 102, or other adjustments. The update package or payload may also include either an audio label for replay by speaker 114 of hearing aid 102 or a list of actions for processor 110 to perform to generate an audible message based on a title of the audio label.


Therefore the closest art of record does not teach or make obvious the limitations of the claim.

The additional independent claims are allowed for similar rationale and reasoning as claim 1.
The dependent claims are allowed as they further limit the parent claims.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655